EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 16 June 2022.

The application has been amended as follows: 

Claim 2, line 10:
“…aryloxy, and optionally the alkyl, alkoxy, cycloalkyl, aryl, cycloalkyloxy, or aryloxy of R1 to R3…”

Claim 12, line 12:
“…aryloxy, and optionally the alkyl, alkoxy, cycloalkyl, aryl, cycloalkyloxy, or aryloxy of R1 to R3…”

Examiner Note
In Applicant’s reply, they note that “the office action does not indicate the status of the drawings” and request an indication of the status of the drawings in the next communication.
In response, the office notes that the record file for this application does not contain any submissions for drawings. If Applicant believes this to be incorrect, Applicant is advised to correct the issue for consideration of any drawings intended to be filed with the case.


Reasons for Allowance
Claims 2-5, 12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed catalyst precursor for hydrocracking represented by chemical formula 1, which reacts with sulfur in a heavy oil to produce a molybdenum disulfide catalyst.
The previous office action relied upon Seo et al (KR 20120069959), cited from the English machine translation provided, to reject the claims. Seo teaches a molybdenum disulfide precursor prepared by reacting molybdenum hexacarbonyl with a phosphine oxide-based ligand. A representative ligand is trioctylphosphine oxide (see p. 1, first half of page; p. 3, first half of page). The disclosed catalyst precursor is representative of an alternate embodiment previously claimed, but the claims have been amended to reflect the embodiment represented by chemical formula 1 (previously identified as chemical formula 3). The catalyst precursor represented in the amended claim set is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772